Title: From Alexander Hamilton to Oliver Wolcott, Junior, [8 June 1797]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 8, 1797]
Dr. Sir
I have received your two letters of the 6th & 7. The last announces to me no more than I feared. Nor do I believe any sufficient external impulse can be given to save us from disgrace. This however will be thought of.
I regret that you appear remote from the idea of a house tax simply without combining the land. I do not differ from your general principle. The truth is a solid one, that the sound state of the political œconomy depends in a great degree on a general repartition of taxes on taxable property by some equal rule. But it is very important to relax in theory so as to accomplish as much as may be practicable. I despair of a general land tax without actual war. I fear the idea of it keeps men back from the augmentation of revenue by other means which they might be willing to adopt. The idea of a house tax alone is not so formidable. If placed upon a footing which would evince practicability & moderation in the sum I think it might succeed. Now 1000000 of Dollars computing the number of houses at 600 000 would be an average of about a dollar & a half. The tax would be very low on the worst houses & could not be high on the best. This idea would smooth a great deal.
As to the circumstance of the habitations of the Southern negroes, I see no insuperable difficulty in applying ratios to them which would tend to individual Equity. As between the states the quotaprinciple would make this point unimportance.
As to the inequality in certain states, I believe on the plan suggested there could be no general tax which in fact would operate more equally. The idea of equalization by embracing lands does not much engage my confidence. Besides that this may be an after object & we are to gain points successively.
As to the productiveness of the stamp tax with the items I suggest it is difficult in the first instance to judge. But I am persuaded it would go far towards the point aimed. There cannot be much fewer than 3000000 of hats consumed in a Year in this Country; at an average of 8 Cents ⅌ hat this would be 240 000 Dollars—a large proportion of the 500 000. If law proceedings can be included directly or indirectly the produce will be very considerable. I think you mistake when you say these taxes in England are inconsiderable in proportion. According to my recollection the reverse is the truth.
Adieu   Yrs.
A H
